Citation Nr: 0816822	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for asbestos 
related pleural disease, in the form of bilateral calcified 
pleural plaques.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from November 
1953 to October 1957.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut which granted service connection and assigned an 
initial noncompensable rating, effective May 2003.  
Thereafter, the veteran perfected an appeal as to the initial 
evaluation assigned for this service-connected disability.

In May 2008, a Deputy Vice-Chairman of the Board granted the 
February 2008 motion of the veteran's representative to 
advance this case on the Board's docket, pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected asbestos related pleural disease, 
in the form of bilateral calcified pleural plaques, is 
manifested by complaints of shortness of breath as well as 
pulmonary function tests that reveal post-bronchodilator 
findings of FVC (Forced Vital Capacity) of 85 percent 
predicted and DLCO (SB), indicated as Dsb ml/min/mmHg, of 105 
percent predicted.



CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestos 
related pleural disease, in the form of bilateral calcified 
pleural plaques, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6899-
6833 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
a lung disability was received in May 2003.  Thereafter, he 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in June 2003.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  In an April 2004 rating 
decision, the RO granted entitlement to service connection 
for asbestos related pleural disease, in the form of 
bilateral calcified pleural plaques and assigned a 
noncompensable rating.  He was again notified of the 
provisions of the VCAA by the RO in correspondence dated in 
June 2004.  Thereafter, in a November 2004 rating decision, 
the RO continued the grant of service connection for a lung 
disability and the assignment of a noncompensable rating.  
The veteran appealed the assignment of the initial evaluation 
for this benefit.  He submitted a statement in March 2006 
that he had no other information or evidence to give VA to 
substantiate his claim.  Thereafter, the claim was reviewed 
and a supplemental statement of the case was issued in June 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

The claim for an initial compensable evaluation for a lung 
disability is a downstream issue from the grant of service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (1997).  
VA's General Counsel recently held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a recent Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records have been obtained and associated 
with his claims file.  He has also been provided with 
multiple VA medical examinations to assess the current state 
of his service-connected lung disability.

The veteran failed to report for a VA examination scheduled 
for June 2006.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2007).  In 
this case, the veteran was informed in an undated letter that 
was mailed to his last known address that he was to be 
scheduled for a VA examination.  Evidence of record indicates 
that he failed to report to a June 2006 VA examination and 
has not shown good cause for his failure to report.  
Consequently, the Board will proceed to evaluate his claim 
based on the evidence of record.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

In an April 2004 rating decision, the RO awarded the veteran 
service connection and assigned a noncompensable (zero 
percent) rating for asbestos related pleural disease, in the 
form of bilateral calcified pleural plaques, pursuant to 38 
C.F.R. § 4.97, Diagnostic Codes 6899-6833, effective May 12, 
2003. 

The veteran's service-connected disability of asbestos 
related pleural disease, in the form of bilateral calcified 
pleural plaques, does not have a specific diagnostic code.  
When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2007).  The diagnostic code is "built-
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2007).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  
Therefore, his service-connected disability of asbestos 
related pleural disease, in the form of bilateral calcified 
pleural plaques, is rated according to the analogous 
condition of asbestosis under Diagnostic Code 6833.

6833
Asbestosis
General Rating Formula for Interstitial Lung Disease
(diagnostic codes 6825 through 6833):
Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; requires 
outpatient oxygen therapy
100
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 
40- to 55-percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation
60
FVC of 65- to 74-percent predicted, or; DLCO (SB) of 
56- to 65-percent predicted
30
FVC of 75- to 80-percent predicted, or; DLCO (SB) of 
66- to 80-percent predicted
10
38 C.F.R. § 4.97, Diagnostic Codes 6899-6833 (2007)

Factual Background 

In an April 2004 rating decision, the RO awarded the veteran 
service connection for asbestos related pleural disease, in 
the form of bilateral calcified pleural plaques, based on in-
service asbestos exposure.  The findings of an April 2004 VA 
pulmonary function test (PFT) revealed a Forced Vital 
Capacity (FVC) of 85 percent of the predicted value after 
post-bronchodilator administration, and a noncompensable (0 
percent) rating was assigned.

In a December 2002 private computed tomography (CT) scan of 
the chest, Dr. R. listed an impression of bilateral calcified 
pleural plaques, likely secondary to prior asbestos exposure.  
Clinical correlation was recommended.  A February 2003 CT 
scan of the chest/thorax without contrast findings revealed 
calcified pleural plaques suspicious for early 
asbestosis/fibrosis.  A February 2003 PFT revealed post-
bronchodilator findings of FVC at 83 percent of predicted 
value and a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)), indicated 
as Dsb ml/min/mmHg, as 106 percent pre-bronchodilator.  

In private treatment reports dated from February to May 2003, 
Dr. D. G. noted that the veteran's CT scan showed evidence of 
pleural plaquing with calcification, a marker of mild 
asbestos exposure.  He further stated that the veteran has 
asbestos related pleural disease in the form of bilateral 
calcified pleural plaques, which were related to his asbestos 
exposure while in service in the United States Navy.

In an April 2004 VA examination report, the veteran reported 
that he experienced some DOE (dyspnea on exertion) after 
walking one half mile.  The examiner noted findings of 
hyperinflated lungs consistent with chronic obstructive 
pulmonary disease.  Pulmonary function testing revealed 
findings of FVC at 85 percent of predicted value and DLCO 
(SB), indicated as Dsb ml/min/mmHg, as 105 percent of 
predicted value pre-bronchodilator.  He listed an impression 
of asbestos exposure with findings showing pleural plaques 
and indicated that the veteran had no functional impairments 
due to his lung disease. 

In an October 2004 VA examination report, the physician 
conducted a physical examination and reviewed the veteran's 
claims file, including the April 2004 VA PFT findings.  The 
diagnosis was: asbestos exposure in the service with evidence 
of pleural plaques.  PFT showed obstructive pattern (which is 
opposite of restrictive seen in significant plaques and 
asbestosis).  By history this is compatible (or as likely as 
not related to) significant passive smoking leading to mild 
COPD.  

Additional VA treatment records dated from June 2002 to 
October 2005 and from December 2005 to April 2006 do not show 
that the veteran did received treatment for his lung 
disability.

Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial 
compensable rating for the veteran's lung disability.

Based upon the evidence of record, the Board finds that the 
veteran's service-connected asbestos related pleural disease 
is presently manifested by FVC at 85 percent of predicted 
value and DLCO (SB) at 105 percent predicted.  Consequently, 
the assignment of an initial compensable rating for the 
veteran's service-connected lung disability is not warranted 
under 38 C.F.R. § 4.97, Diagnostic Code 6833 (2007).  It is 
curious that the recent VA medical examiner appears to refute 
the notion that the veteran's lung disorder is related to 
asbestos: "PFT showed obstructive pattern (which is opposite 
of restrictive seen in significant plaques and asbestosis).  
By history this is compatible (or as likely as not related 
to) significant passive smoking leading to mild COPD."  See 
October 2004 VA medical examination.  

For all the foregoing reasons, the veteran's claim for 
entitlement to an initial compensable rating for asbestos 
related pleural disease, in the form of bilateral calcified 
pleural plaques, must be denied.  The Board has considered 
staged ratings, under Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected lung disability that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable rating for asbestos 
related pleural disease, in the form of bilateral calcified 
pleural plaques, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


